Citation Nr: 0627472	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  01-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to August 21, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to November 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which, in 
pertinent part, denied entitlement to a TDIU.   By way of a 
March 2004 RO decision, the veteran was granted a 100 percent 
schedular rating for post-traumatic stress disorder (PTSD) 
effective August 21, 2003.  The issue of whether a TDIU is 
warranted from that date is moot, leaving the sole issue 
before the Board as characterized above.  

In March 2005, the veteran testified from the Nashville RO 
via videoconference hearing before the undersigned seated at 
the Central Office in Washington, DC.  In April 2005, the 
Board remanded this matter for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
 
Effective August 21, 2003, VA granted a total schedular 
rating for PTSD based on the veteran's inability to work.  
The RO rested heavily on findings reported on VA examination 
in September 2003.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

Prior to August 21, 2003, the veteran's service-connected 
disabilities were PTSD (rated 30 percent disabling), diabetes 
mellitus (rated 20 percent disabling), residuals of a 4th 
left metacarpal fracture (noncompensable), residuals of a 
shell fragment wound, scar, in the right shoulder 
(noncompensable), and residuals of a shrapnel wound to the 
right wrist (noncompensable).  Prior to August 21, 2003, he 
had a combined evaluation of 40 percent.  The schedular 
criteria for TDIU were not met.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service for extraschedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a).  In this case, the RO has 
not referred the case for extraschedular consideration.

While it is clear that the veteran left his last employment 
in 1997 due to non-service connected knee problems, the 
evidence indicates that he also had serious problems with 
PTSD which grew worse after he became unemployed.  Numerous 
treatment records document extensive and consistent treatment 
for moderate to severely disabling PTSD from September 2000 
through September 2003.  Great weight must be given to the 
fact that since December 2001, the veteran's GAF scale score 
has been 35.  VA examination in October 2001 yielded a GAF 
score of 30.  On VA vocational evaluation in April 2002, the 
examiner found that the veteran's psychiatric and physical 
(service-connected and non service-connected) disabilities 
prevented him from working.  While this finding would not 
warrant a TDIU (as non service-connected disabilities 
contributed to that conclusion regarding employment 
handicap), the Board finds it pertinent that the examiner 
specifically stated that the veteran's "emotional lability 
prevents him from adequately dealing with person-to-person 
interaction on the job".  More importantly, we note that the 
findings on the September 2003 VA examination (which formed 
the basis for the RO's decision to grant a 100 percent 
schedular rating for PTSD) showed that the severe level of 
PTSD disability documented at that time had existed for some 
time earlier.  Specifically noted is a statement from the 
examiner indicating that the veteran's "posttraumatic stress 
disorder difficulties has (sic) changed little since the 
evaluation in October 2001."    

The Board finds that the medical assessments regarding the 
veteran's employability prior to August 21, 2003 show it was 
quite likely that the veteran was unemployable due solely to 
service-connected disability at some point prior to August 
21, 2003.  Where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign 
a TDIU rating under 4.16(b) and may only refer the claim to 
the C&P Director for extraschedular consideration. Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Send the file to the Director, 
Compensation and Pension Service, for 
extraschedular consideration of TDIU 
prior to August 21, 2003.

2.  Then, the RO should then readjudicate 
this claim.  If the claim remains denied, 
the RO should issue an appropriate SSOC, 
and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



